 370DECISIONSOF NATIONALLABOR RELATIONS BOARDValleyOilCo., Inc.andTeamsters,Chauffeurs,Warehousemen and Helpers Union Local437, a/wInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case l-CA-8788April 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn September 21, 1973, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel refiledhismemorandum filed to the Administrative LawJudge.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order as modified herein.In finding that Respondent violated Section 8(a)(5)and (1) of the Act by engaging in bad-faithbargaining with the Union, the Administrative LawJudge specifically refused to rely on the statements ofVincent Mello,the dispatcher and assistant managerof the Haverhill facility, to various employees thatthey "would never get a contract" or that theRespondent "would close down" before it would signan agreementwith the Union. Although he foundsuch statements violative of Section 8(a)(1), theAdministrative Law Judge concluded that Mello'ssupervisory position was not the type of job whichwould make him privy to the deliberations of thePescosolidos, who owned and operated the business.He further concluded that Mello, in the absence ofdirect evidence that the Pescosolidos had informedhim of their intentions about a contract, and becausehe did not participate in the negotiations, was merelyvoicing his opinion in his above statements concern-ingRespondent's having no intention to reachagreement. We disagree with these conclusions.As assistant manager and dispatcher, Mello wasnext in command to the Pescosolidos over the unitemployees. Therefore, responsibility for his state-ments mustbe imputed to the Respondent. Accord-1In the absence of exceptionsthereto, we hereby adoptpro formatheAdministrativeLaw Judge's findings regarding the discharge of employeeingly, we find that Mello's 8(axl) conduct constitutesan elementof the Respondent's bad-faithbargaining.REMEDYIn the section entitled"The Remedy," the Admin-istrativeLaw Judge recommends that the Respon-dent be ordered to offer the unlawfully dischargedstrikersreinstatement to their former positionswithout their being required to make a priorunconditional application for reinstatement. It is thesettled policy of the Board that employees who aredischarged while on strike must indicate abandon-ment of the strike and a willingness to return to workin order to establish their right to their jobs andresumption of wages,unless there is a showing thatsuch application would have been futile.AstroElectronics, Inc.,188 NLRB572; Sea-Way Distribut-ing,Inc.,143 NLRB 460.Since the present recordcontains no such evidence,we shall modify theremedy to conform with established Board policy. Indoing so, however,we find it only fair that theRespondent should be required to notify the dis-charged strikers immediately that each will bereinstated upon his making proper application asindicated above, and it shall be so ordered. Inaddition, we shall order that replacements hired afterthe unfair labor practice strike began be discharged,ifnecessary,tomake room for those unfair laborpractice strikers who may so apply.We shall alsomodify the recommended Order to provide thatbackpay shallcommence for each striking employee,including the five employees found to have beenunlawfully discharged,commencing 5 days followinghis unconditional offer to return to work.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order, as modified below, of the AdministrativeLaw Judge and hereby orders that Respondent,Valley Oil Co., Inc., Haverhill,Massachusetts, itsofficers,agents, successors, and assigns, take theaction set forth in the said recommended Order asmodified herein.1.Substitute the following paragraph for para-graph 2(f) in the Administrative Law Judge'srecommended Order:"(f) Immediately notify David Rain, Jeffrey Hodg-es,Norman Thompson, Edward Duchesneau, andStanleyWidgren that it has no objective to theirreinstatement, and thereafter, upon their uncondi-tional application therefor, offer themreinstatementRaymond Holland.210 NLRB No. 47 VALLEY OIL CO.to their former jobs or, if such jobs are not available,to substantially equivalent jobs, and make themwhole for the periodcommencing5 days after thedate of any such application for any loss of pay theymay have suffered by reason of the discriminationagainst themby paymentto them of a sum of moneyequal to the amount they normally would haveearned as wages, in the manner set forth in thesection entitled `The Remedy.' "2.Insert the following as paragraph 2(g) andconsecutively renumber the remaining paragraphs ofthe recommended Order:"(g)Upon their unconditional application forreinstatement,offer the striking employees immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentjobs,without prejudice to their seniority or otherrights and privileges,dismissing,ifnecessary, anyreplacements,and make them whole for any loss ofpay they may have suffered for the period commenc-ing 5 days after the date of any such application inthemanner set forth in the section entitled `TheRemedy.' "3.Substitute the attached notice for the noticeattached to the Administrative Law Judge'sDeci-sion.MEMBER FANNING, dissenting in part:My majority colleagues have concluded that it willeffectuate the purposes of the Act to require anunlawfully discharged striker to make an uncondi-tional offer to return to work before the employerhas any obligation to reinstate him. But an unlawful-lydischarged striker is an unlawfully dischargedemployee.2The discharge violates the statute ineither case. I believe such an employee is entitled tobackpay fi i :.i the date of discharge until the date heiccw cs a valid offer of reinstatement. Whether ornot an unlawfully discharged striker has continued tostrike after his unlawful discharge is a backpayquestion to be resolved in the same manner as anyother willful loss of earnings incurred by an unlaw-fully discharged employee. The burden, however, ison the Employer; not only to offer reinstatement, butalso to prove willful loss of earnings.Iwould order the Employer to reinstate theunlawfully discharged employees with backpay fromthedate of discharge, subject to normal offsetconsiderations. I otherwise approve the majorityopinion.2SouthernGreyhound Lines, Division of Greyhound Lines, Inc,426 F 2d1299 (C.A 5, 1970),Massey Gin and Machine YVorks, Inc,78 NLRB 189,203; cfInternationalVan Lines,409 U S 48 (1972).APPENDIX371NOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which both sides had the opportunitytopresent their evidence, theNationalLaborRelations Board has found that we have violated thelaw and has ordered us to post this notice.WE WILL NOT discharge employees becausethey engaged in a strike.WE WILL NOTassignDavid Rain to morearduous or less agreeable jobs because of his orother employees' activities on behalf of Team-sters,Chauffeurs,Warehousemen and HelpersUnion Local 437, a/w International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, nor will we deprive him ofovertime or sick pay because of such activity, andWE WILL make him whole for any loss of pay hemay have suffered by reason of our failure toassign him to his normal duties and by reason ofour denial of such pay.WE WILL immediately notify David Rain,Norman Thompson, Stanley Widgren, EdwardDuchesneau, and Jeffrey Hodges that we have noobjection to their reinstatement, and thereafterupon their unconditional application for such,offer them reinstatement to their former jobs or, ifthose jobs no longer exist, to substantiallyequivalent jobs, and WE WILL make them wholeby paying them any wages they may have lostbecause we discharged them unlawfully, com-mencing 5 days after date of any such applica-tion.WE WILL offer, upon their unconditionalapplication, to reinstate the striking employees totheir former jobs or, if those jobs no longer exist,to substantially equivalent jobs, dismissing, ifnecessary, any replacements, and make themwhole for any loss of pay for the periodcommencing 5 days after the date of any suchapplication.WE WILL NOT change conditions of employ-ment such as Christmas bonus and uniforms, norwillwe subcontract unit work, without firstnotifying and consulting with the above-namedUnion.WE WILL NOT discontinue paying a Christmasbonus or providing uniforms to employees, norwillwe subcontract unit work or hire part-timeemployees, because our employees have selectedthe above-named Union as their representativefor the purposes of collective bargaining. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL payto those employeeswho did notreceive a Christmas bonus in December 1972 aChristmas bonus in the amount and according tothe formula used in paying a Christmas bonus toother employees.WE WILL paytoallemployees who wereunlawfully deprived of uniforms in the fall of1972 thedollar value of the uniforms which wasunlawfully withheld from them.WE WILL make the tank trailer drivers wholefor any loss of pay they may have suffered byreason of the employment of part-time help andthe subcontractingof work theynormally per-formed.WE WILL NOTtell employees that managementwill never sign a contractwith the Union or that itwill close theplantbefore signing a contract.WE 'WILL NOT tell employees that Christmasbonuses have been withheld because employeesselected the above-named Union to representthem.WE WILL NOT imply to employees that sickleave benefits have been denied them becauseemployees selected theUnionto represent them.WE WILL NOT tell employees part-time help hasbeen hired to reduce the overtime of regularemployees because they voted for the Union.WE WILL NOT tell employees that they havebeen discharged because they are participating ina strike.WE WILL NOT tell strikers we will find a way todischarge them.WE WILL bargain collectively, upon request,with the above-named Union,as the exclusiverepresentative of all our employees in an appro-priate unit with respect to rates of pay, wages,hours of employment,and other terms andconditions of employment,and, if an understand-ing is reached, embody such understanding in asigned agreement.The bargainingunit is:All truckdriversand oil burner servicemenemployed at our Haverhill, Massachusetts,location, but excluding office clerical em-ployees, salesmen,dispatchers,ma tenancemen, guards,and supervisors as defined inthe Act.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of rights guaranteed to them by Section 7of the National Labor Relations Act, as amended.You are free to become and remain members ofTeamsters,Chauffeurs,Warehousemen and HelpersUnion Local 437, or anyother labor organization.VALLEY OIL CO., INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedays fromthe date of posting and must not bealtered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compli-ance with its provisionsmay bedirected to theBoard'sOffice,Seventh Floor,Bulfinch Building, 15New ChardonStreet,Boston,Massachusetts 02114,Telephone 617-223-3300.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE,Administrative Law Judge:This caseinvolves allegations that RespondentValleyOil engaged inconduct independently violative of Section 8(axl) ashereinafter described, that it discharged six employees inviolation of Section 8(axl) and(3) of the Act,that itviolated Section 8(axl), (3), and (5) of the Apt by certainunilateral changes in conditions of employment,and that itviolated Section 8(axl) and(5) by engaging in surfacebargaining.The complaint issued onMay 1, 1973,pursuant to a chargefiled by theabove-named Union onJanuary 12,1973, which was first amended on January 23,1973, and amended a second time on January16, 1973. OnMay 29,through June 1, 1973, a hearing was held inBoston,Massachusetts.Upon the entire record, including my observation of thewitnesses,and after due consideration of the briefsfiled byGeneral Counsel and Respondent,Imake the following:FINDINGS OF FACT1.FACTUALSETTINGRespondent is engaged in the retail sale and wholesaleand distribution of gasoline and fuel oil and in theoperation and leasing of American Oil Service stations.Respondent's principal office and place of business is inHaverhill,Massachusetts.)In the summer of 1972,2Respondent'semployees became interested in unionrepresentation and their interest culminated in the filing ofa representation petition on June 28, pursuant to which anelection was held on August 4, in which a majority of theemployees cast valid ballots designating the Union as theirbargaining representative.On October 11, the Union wasduly certified.Beginning in early November,until January 15, 1973, theIJurisdictionisnot in issue.The complaintalleges,the answer admits,the assertion of jurisdiction.and I findthatRespondent meets the Board'sdirect outflowstandardfor2Alldates are in 1972 except where otherwise indicated. VALLEY OIL CO.373Union and Respondent engaged in negotiationswithoutreaching agreement.On January 15, 1973, the employeeswent out on strike. The parties continued their negotiationsafter the strike began,but noagreement was reached andno negotiations have been held sinceMarch 2, 1973. Thestrikewas still in progress at the timeof thehearing.II. THE ALLEGED UNFAIR LABOR PRACTICESA.The Alleged Interference,Restraint, andCoercion1.VincentMelloVincentMello, dispatcher and assistant to the managerand anadmitted supervisor within the meaning of Section2(11) of the Act, is alleged to have engaged in the followingacts of interferencewith, and restraint and coercion of,employeesin violation of Section 8(aXl) of the Act:Raymond Hollandwas hired by Mello on November 3, asa part-time gasolinetank trailer driver. He testified that onthe day he was hired Mello told him he was being hired tocut down on overtime of the employeesbecausethe Unionhad been voted in. He testified further that, on December28,Mello asked him if he wanted full-time employmentand Holland replied that he did and asked Mello who wasthe unionman to see aboutsigning.Mello threw his handsup and said, "Oh, another one." Holland testified that onJanuary 18, 1973, he asked Mello why hewas no longerbeing givenemployment and asked whether hewas laid offor fired.Mello pointed out the window of theoffice andsaid, "thereis the reasonright there."Mellodeniedmaking any of theforegoing statements,but I do not credit him. As will appearelsewhere in thisdecision,Mello was involved in many aspects ofthis case.In the main, I have not credited his testimonybecause heappearedtome to be less than completely candid andgenerally histestimony was outweighed by the circum-stances.Where I have credited him, thecircumstancessupported him. As between Mello and Holland, I creditHolland becausehe impressed me favorablyas an honestwitness.Accordingly, I find that Respondent violatedSection 8(aXl) by Mello's statementtoHolland that hewas being hired to reduce the overtime of the driversbecausetheUnion had been voted in. I find that hisremarkon December 28 "Oh, another one"was notcoercive,but his remark on January18was coercivebecause itattributed Holland's loss ofemployment to thestrike.Norman Thompson,a tank-trailer driver, testified that 2weeksafter the election Mello told him that "we wouldneverget a contract" and "that they would close the placedown before we got a contract."Mello denied making any statements about the Compa-ny's intentions aboutsigning acontract.He admittedmakinga remark to Thompson about the probability thatRespondentcould close its doors, but he did not explainthe circumstancesunder which he made theremark.I credit Thompson. Mello's admissionof a remark aboutclosingthe doorslends credenceto Thompson's testimonyabout a threat. As to the remark about not signing acontract,Mello's denial was a general denial an in notcrediting him I rely, in part, on his admission that he haddiscussions with the drivers about the status of negotia-tions,when it would not be unlikely for Mello to state thatRespondent would never sign a contract. Such a remarkwould clearly tend to interfere with employees because ofthe idea of thefutility ofcollective action which it conveys.Thompsonalso testified that in the first week of thestrike,on the picket line,Mello told him"we were allfired."According to Mello,he asked Thompson if he knewallthe fellows were going to be replaced. I creditThompson. The term replacement is one familiar in laborrelations,but not one in common usage by, or commonlyknown to,low-level supervisors.Ibelieve and find thatMello said the strikers were fired and thereby violatedSection 8(aXl) of the Act.Edward Duchesneau,a retail fuel oildriver,testified thatin mid-November he asked Mello if he thought they wouldget a contract and Mello said the old man would never signa contract.He also testified he asked Mello about aChristmas bonus and Mello saidtheywould not be gettingone becauseof the Union.The first part of buchesneau's testimony was denied byMello in his general denial that he made such a statementto anyone. Mello did not deny the remark about theChristmas bonus. I credit Duchesneau and find that bothstatements were made and both were violative of Section8(aXl) ofthe Act.Duchesneau testified that in February he had a conver-sation with Mello at a store near the terminal when heaskedMello if he thought they would eventuallyget acontract.Mello replied that it made no difference becausethe old man would find a way to fire them anyway.Mello denied making any such remarks to anyone. Icredit Duchesneau.The remark contained a clear threat ofdischarge and related to the employees' union activities. Ifind that Respondent thereby violated Section 8(aXl) ofthe Act.Duchesneau testified that in the latter part of Decemberor early January he asked Mello how come employeeDavid Rain, a burner service man, was chopping ice. Melloreplied that he was going to force Rain to quit because ofgrievances he had taken up with the Union which involvedMello.Mello denied making any remark that he would forceanyone to quit.IcreditMello. Duchesneau gave othertestimony to support allegations that Rain was unlawfullysuspended.That testimonywas incredible and I considerthis to be of a piece with it.David Raintestified that in the latter part of Decemberhe asked Mello why the employees were not going toreceive a Christmas bonus as they had the year before.Mello told him that it was because the Union was trying toget a contract. Mello said the employees would never get abonus or a contract.Mello did not deny making the remark about theChristmas bonus and I do not credit his general denialconcerning not signing a contract. I find the remarks toRain violative of Section 8(axl) of the Act.Rain was absent from work because of illness in thelatter part of December. When he returned to work andreceived his wages he discovered he had not been paid for 374DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe period he was absent from work. He had been paid fora period of absence due to illness in March 1972, so hewent to Mello to ask about the matter. Mello told him hehad not been there long enough. Rain said he couldn'tunderstand such a reply since he had been paid when hehad less seniority.Mello said that was the way it was,adding "with the Union trying to get in here, you don'texpect to be paid. Let the Union pay you."Mello did not deny having the conversation described byRain and I find that his remarks implied to Rain that Rainhad not received sick pay because of the Union's presenceand they were therefore coercive and violative of Section8(a)(1) of the Act.Louis Duquette,a former employee of Respondent whowas not working at the time and was assisting the Union inpicketing Respondent, testified that in late January or earlyFebruary he met Mello in a nearby store and asked Mellowhen Mr. Pescosolido would give the Union a contract.Mello replied that as far as Pescosolido was concerned theywon't get one. Duquette asked why not and Mello saidbecause Pescosolido didn't like them and wanted no partof them.3Mello denied having such a conversation as Duquettedescribed, but I credit Duquette. However, I do not findthe statement violative of Section 8(a)(1) of the Actbecause Duquette was not an employee of Respondent,nor an applicant for employment.4 He was merely assistingtheUnion in picketing Respondent and I fail to see howMello's remark could tend to interfere with his exercise ofSection 7 rights.Joseph Collins,a retail fuel oil driver, testified that Mellotold him on numerous occasions that there would never bea contract at Valley Oil, that "the old man would neversign a contract. He would go out of business first."Mello did not specifically deny Collins' testimony. Icredit Collins and find that Mello's remarks were violativeof Section 8(a)(1) of the Act.2.Richard PescosolidoRichard Pescosolido (hereinafter referred to as Richard),isvice president of Respondent. According to employeeJeffrey Hodges, on the second day of the strike he wentinto the company office to pick up picket signs inadvert-ently left there. He testified that Richard asked him if heknew what he was doing and Hodges said yes. Richard toldhim he was out of a job and "Consequently, he was fired."Richard denied making such remarks. He testified heasked Hodges if he knew the consequences of the strikers'actions, that according to his information "it could meanthey could lose theirjobs because of it."I credit Richard's version of what was said and I findthat his admitted remarks were unlawful. Richard mayhave had in mind that economic strikers could be replaced,but he did not tell Hodges he might be replaced. Heimplied the possibility of discharge because Hodges hadgone out on strike. Such an implied threat is coercive andviolative of Section 8(a)(1) of the Act.B.The Alleged Discriminatory ConductThe complaint alleges that Respondent violated Section8(a)(1) and (3) of the Act in a number of ways, includingdischarges, changes in working conditions, subcontractingof work, and denial of overtime. Certain of the discrimina-tory conduct is alleged to have also been violative ofSection 8(a)(5) of the Act, because of its unilateral aspect.Under this heading, I dispose of the discharges andallegations that employees were provided less work thannormal.The remaining allegations of discriminatoryconduct are disposed of under the refusal-to-bargainheading.1.The dischargesa.Raymond HollandAs noted earlier, Holland was hired as a part-time driveron or about November 3. Ithasbeen described how heclaimed to have been offered full-time employment byMello on December 28 and how he allegedly expressed aninterest in signing up with the Union. Thereafter, he didnot receive full-time employment. To the contrary,Holland was not used by Respondent after January 6,1973, and he was, in effect, terminated.General Counsel contends that Holland was denied full-time employment and thereafter terminated because hehad expressed interest in the Union. Since Mello deniedofferingHolland full-time employment, Respondent of-fered no explanation of its failure to give him full-timeemployment, but the explanation is clearly bound up withits explanation for terminating him. That explanation wasstated in terms of lack of work, but was refined to includeincompetence. Although the conclusion is not free fromdoubt, I conclude that General Counsel has failed toestablish by a preponderance of evidence that Holland wasdenied full-time employment or terminated for discrimina-tory reasons.My conclusion is based in large part on the fact thatthere is record support for Respondent's explanation forterminating Holland. Thus, in the week ending December30, of the four tank-trailer drivers, only Widgren worked inexcess of 44 hours and that was only by 1-3/4 hours. In theweek following that, there was very little overtime workedby the full-time drivers, yet Holland only worked 13-1/4hours. These figures certainly do not indicate a need forHolland's services on a full-time basis. The record doesindicate that during the same period of time Respondentwas subcontracting delivery work which it could very wellhave assigned to Holland, and, in other circumstances, Imight have been persuaded that its failure to do so wasattributable to Holland's expressed interest in the Union.In the circumstance of this case, however, I am persuadedthat Respondent did not follow through on Mello's inquiryofDecember 28 about Holland's desire for full-timeemployment, because it concluded that Holland was not asatisfactory employee. This conclusion is based on Hol-land's own testimony that on his last delivery he hadtrouble and had to call Mello for help. About a week later,3The Pescosolidos are the ownersof thebusmess.4CompareSanTanksley Trucking,Inc, 198 NLRB No 45 VALLEY OIL CO.375when Hollandcalled about work Mello told him Respon-dent would no longer usehim because of some damage tocars.Holland has a crippled leg and Mello testified thatother drivers had commented to him critically aboutHolland'sability to do the work. This testimony wasuncontradicted and finds some support in Holland'sdifficultieson his last delivery and in testimony of RobertDeRusha,the Union's representative, of discussions withRespondentabout Holland having backed into a tree. As Iview the matter,the last incident in which Holland wasinvolved caused Respondent to reconsider any thought ofemployingHolland on a full-time basis and insteadconvinced it that it was better not to employ him at all.According to Holland, this was precisely what he was told.In short, I conclude that General Counsel has failed toestablishby a preponderance of evidence that Holland wasdenied full-time employment or discharged for discnmina-tory reasons. In reaching this conclusion, I have consideredthe January18 incidentwhen Mello was asked by Hollandwhether he was fired or laid off and Mello replied bypointingto the picket line. As Holland had been terminat-ed before the picketing began, I do not see how thispostdischarge remark which I have found to be violative ofSection 8(a)(1) could convert the lawful discharge into anunlawful one.b.JeffreyHodgesHodges was hired on December 19, 1972. On February 7,1973, he was discharged for the asserted falsification of hisemployment application with respect to whether or not hehad ever been arrested. The employment application formused by Respondent bears the question "Have you everbeen arrested." According to Respondent and as Mellotestified,Hodges answered this question by a check markin the "No" box although he had not only been arrested,but even more had been convicted of breaking andentering abuilding at night with intent to commit larceny.According to Hodges, fearing he would not be hired if heanswered the question truthfully, he simply did not answerthe question at all.Hodges' discharge poses two questions: did he falsify hisemployment application and, if so, was this the real reasonfor his discharge. I conclude that Hodges falsified hisapplication. This conclusion is based on credited testimonyofMello and the Xerox copy of Hodges' employmentapplication.While Mello was not a wholly credible witness,neither was Hodges who admitted to an arrest which hesaidwas for using drugs but neglected to mention theconviction described above. Apart from that, I cannotbelieve that had he left the question unanswered Mellowould have overlooked the omission and ignored it. EvenifMello was careless in a matter such as this, Hodgeswould have no reason to believe he would be and hisomissionwould not serve the very purpose for which heasserts heomitted ananswer; rather, the omission wouldprovoke more questions.Although I find that Hodges falsified his application asassertedby Respondent, the question yet remains whetherthe employer's dominant motive in discharging him wasthe assertedfalsification or union animus.N.LR.B. v.FibersInternationalCorp.,439 F.2d 1311 (C.A. 1, 1971).The answer to that question is rarely an easy one. In thiscase, there is no prior history of discharges for similarcause, but this proves nothing because there is no evidenceanyother employeegave similar cause.The recordindicates that employees are covered by a blanket bondand that Respondent neither makes, nor authorizes, aninvestigation to determine whether employees have arrestrecords. Such evidence suggests Respondent has a minimalconcern about this subject matter, and arguably Respon-dent should have only minimal concern about a falsifica-tion.Such a rationale for finding Hodges' dischargeunlawful is untenable because it would require substitutionof the Board's judgment for that of Respondent as to whatconstitutes good cause for discharge.There is no question, then, that Hodges' falsification ofhis employment application constituted good cause fordischarge.However, in my judgment, this was notRespondent's real reason for discharging him. AccordingtoRespondent, it discovered Hodges' arrest recordaccidentally when a policeman surveying the picket lineremarked to Mello, in effect, that it was not surprisingthere was violence on the picket line in view of the criminalrecord of Hodges. This remark assertedly led to anexamination of Hodges' employment application, discoveryof the falsification and his discharge.Although I credit the testimony about the discovery ofHodges' criminal record, I do not credit the testimony thatthe falsification of the application was the reason fordischarge. The accidental discovery of Hodges' criminalrecord occurred on or about January 17 or 18, andpresumably Respondent discovered the falsification short-ly thereafter, yet Respondent did not discharge Hodgesuntil February 7. The delay in action might not be viewedas significant were it not for the fact, as will be describedbelow, that Hodges' discharge coincided with the unlawfuldischarge of four other employees on the same day. Inaddition to this circumstance, there is the evidenceconsistingof the testimony of Carl Pescosolido, Sr.(hereinafter referred to as Carl) that when Respondentlearned about Hodges ". . . our people began to check allthe employment applications." The fact that Respondentwould conduct such a search to discover grounds todischarge other strikers argues strongly that what had beendiscovered in Hodges' case was seized upon as a pretext todischarge hun because of his protected activities. Furtherproof of this unlawful motivation is the evidence consistingagain of Carl's testimony that one of Respondent'sattorneys advised Respondent to notify him if Hodges wasseen on the picket line because the attorney had been intouch with the probation officer who had apparently toldHodges to get off the picket line and find himself a job.Such conduct designed to interfere with Hodges' protectedactivities indicates clearly that Respondent was unlawfullymotivated in discharging Hodges. I so find.c.Edward DuchesneauDuchesneau went on strike on January 15. On February7,Respondent notified him by letter that he was beingdischarged for serious strike misconduct. The only eviden-ce of stake misconduct consists of the testimony byDuchesneau that, about January 17, he was picketing at a 376DECISIONSOF NATIONALLABOR RELATIONS BOARDbulk station when one George Sheldon,at times anindependent contractor who did oil burner service work forRespondent and at other times an employee, arriveddriving a retail fuel oil truck(which was Duchesneau's typeof work.) Duschesneau told him he didn't mind Sheldon'sdoing boiler work, "but please don't drive an oil truck.""Sheldon made a vulgar remark and Duchesneau replied inkind and said "I will kill you ..." Sheldon was carrying apicket sign,nothing else,and made no movements toimplement his words. No other evidence of strike miscon-duct involving Duchesneau was adduced.As the Board has indicated the statutory right ofemployees to strike, picket, and engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection "would be unduly jeopardized ifall forms of misconduct occurring in the course of a strikewould deprive the employee of the protective mantle of theAct, without regard for the seriousness of such conduct."The Blair Process Company, Inc.,199 NLRB 194.In the instant case, Duchesneau's threat if utteredseriously would constitute serious misconduct. However,the threat was clearly not uttered seriously as evidenced bythe fact that it was not accompanied by any physical actsof misconduct, either then or later; rather, Duchesneau'sthreatwas just an angry retort provoked by Sheldon'svulgarity .5Under thecircumstances,Duchesneau's con-duct was not such as to deprive him of the protectionafforded strikers by the Act, and by discharging himRespondent violated Section 8(axl) and (3) of the Act.d.David RainDavid Rain was hired in September 1971. In June 1972,he was laid off for an asserted lack of work. On October25, in settlement of an unfair labor practice charge he wasreinstatedwith backpay of $2,700.Prior to his termination, Rain had performed a variety ofjobs but was principally employed as an oil burnerrepairman. He testified without contradiction that beforehis termination a service truck was assigned to him on a 24-hour 7-day per-week basis for use on service calls. When hewas reinstated, Mello gave him the keys to the truck, but hetold Rain that he had to turn them in at the end of eachday.When Rain asked about this restricted usage Mellotold him that "because of union activities I wasn't allowedto use the truck at night." Mello told Rain that GeorgeSheldon, who had been employed to do oil burner repairwork as a subcontractor after Rain's termination in June,would use the truck for night service calls.After his reinstatement Rain performed oil burner repairwork, but was assigned none of the other types of work hehad previously performed (e.g., pump repair, piping work,electricalwork). He was not receiving full-time employ-ment and inearly November he complained to the Union.His complaint appears to have been adjusted in thatRespondent agreed to provide him with 44 hours of workper week. Thereafter he was assigned menial tasks (Rain'swords) such as chopping ice in the driveway, shovelingsnow,cleaning up the premises,and fetching coffee forMello.On January 5, 1973,Rain was assigned to wash a fueltruck. Accordingto Rain,there was no cap on the gasolinetank,and in the course of washing thetruck,water got intothe truck's gasoline tank.Rain reported thisfact to Mellowho told himto ignore it and continueabout his work.Later, it developedthat a substantial amount ofwater hadgotten intothe gasoline tank and unsuccessful efforts weremade to drythe water out and eventuallythe truck had tobe towed away for repair. On January9,Rain wassuspendedfor 1 week because of this incident.Rain had nooccasionto work thereafter becausehe joinedthe strikethat beganon January 15, 1973. On February 7, 1973, Rainwas terminated because Respondent claimedto have hireda permanent replacement.The complaintalleges that Respondent discriminatedagainstRain a variety of ways:by assigning him to morearduousor less agreeablework afterhis reinstatement onOctober 25, by denyinghim sick leavein December, bysuspending him on January 9, anddischarging him onFebruaryRain's case haditsgenesis back in June when he wasterminatedfor the asserted reason oflack of work. At thesame timehe was terminated,Respondent subcontractedhiswork to George Sheldon. Thereafter, an unfair laborpracticechargewas filed and it wassettledby anagreementby Respondentto reinstate Rain to his formeror substantially equivalent job with backpay of $2,700.According to General Counsel, thisbackground informa-tion is sufficient to illustrate that his June discharge wasdiscriminatory.I do not agree."The Board has uniformly held thatsettlement agree-ments. . . have no probativevalue in establishing thatviolations of the Act have occurred and may not be reliedon toestablish either union animus ora proclivity toviolate the Act."Southwest Chevrolet Corp.,194 NLRB 975.General Counsel has not reallyshown much else than thesettlement agreement insofar as Rain's June discharge wasconcerned.True, he showedthat simultaneously withdischarging Rain for lack of work Respondent hired asubcontractor to perform his work therebysuggesting thatlack of work was not thereal reason.However,accordingtoRain's own testimony, he had notbeen involved inunion activity before hisJune discharge.That circum-stance detractsfrom theassertion that his June dischargewas discriminatory.In the finalanalysis, the questionofRain's Junedischargewas not fully litigated, and the record isinsufficientto supporta findingeven for backgroundpurposes thatRain wasdiscriminatorily discharged inJune. Thisdoes not mean,however, that the terms of hisreinstatementare to be ignored,else one would have noway of deciding whether hewas assignedarduousand lessagreeablework for discriminatoryreasons.I start, therefore, withRain's reinstatementon October25.Accordingto the settlement agreement,Rain was tohave beenreinstatedto his former jobor a substantiallyequivalent job.Hewas not.His testimony about the5DavisWholesale Co., Inc.,166 NLRB999.FirestoneTire 41 Rubber Co.,187 NLRB54, cited byRespondent,is factually distinguishable. VALLEY OIL CO.377restrictions on his use of the truck when he returned towork and how such use differed from prior practices wasuncontradicted and it indicates clearly that his reinstate-mentwas not to his former job. Moreover, as part of thechange, George Sheldon continued to perform Rain's workand it was for this reason that Rain did not have sufficienthours of work and was compelled to complain to theUnion.His complaint, however, did not result in acorrection of the problem by restoring his prior workingconditions.Instead,he was assigned to less agreeable tasksto keephim busy.Respondent contends that Rain was assigned to lessagreeable tasks to provide Rain with a 44-hour workweekwithout, however, even addressing itself to its failure toreinstate Rain in accordance with its agreement. It claimstherewas insufficientwork to keep him busy withoutadverting to the fact that during thesameperiod Sheldonearned $873.50 in October, $901.55 in November, $759 inDecember, and $1,092.90 in January 1973. Had the workSheldon performed been assigned to Rain, he would havehad less time to chop ice or wash trucks. It is significantthat during a comparable period the year earlier Rain hadworked overtime every week.Respondent contends that one reason Rain was givenfewer oil burner service assignments was his failure toperform his work properly. In this connection, it adverts towritten reprimands for conduct towards customers onNovember 4 and 7, insubordination on November 9, apushing incident withMello on November 24, andmaintenanceof his truck on December 15. Rain deniedreceiving the reprimands, but I do not credit him.This does not mean that I accept Respondent's assertionof the reason for not assigning Rain to more burner servicework. It is evident that Rain'was festering under thediscriminatory treatment accorded him by Mello from thevery day of his return to work, and on two occasions hepermitted this festering to enter into his job performancewhere customers were concerned and on other occasions itaffected his relations with Mello and his performance atthe terminal. Such behavior was improper, but its impro-prietymust not be permitted to overshadow the originalsource of his discontent; namely, his discriminatorytreatment.As to the reason for the treatment accorded Rain, it isclear that Respondent was motivated by animus against itsemployees because of their union activities. Thus, Raintestified thatMello told him on October 25 that therestrictions on his use of the truck were because of theunionactivities and his testimony was uncontradicted.Whether the union activities were those of Rain or those ofall the employees as a group is immaterial. The record as awhole indicates that Respondent entertained animusagainst itsemployees as a group because they had votedfor the Union. This does not mean that Rain was nothimself a known union supporter. He and two otheremployees had cast challenged ballots at the election andall three challenges were overruled.When the ballots werecounted, all three were in favor of the Union. Respondenttherefore knew Rain's sentiments.In summary, the record supports a finding that Rain wasnot reinstated to his former job under the same conditionsexisting prior to his June discharge,that the reason he wasnotproperlyreinstatedwas because of Respondent'sanimus against him and all its employees because of theirunion activities, and that by reason of his improperreinstatementRain not only received fewer assignmentswithin his job classification and was required to performmore arduous and less agreeable tasks to complete hisworkweek, but also was deprived of overtime comparableto that worked by him during the same period a yearearlier.Accordingly,Ifind that his assignments to lessdesirable tasks and his loss of overtime arose out of his andother employees' union activities and that Respondentthereby violatedSection 8(axl) and (3) of the Act.The next allegation respecting discrimination againstRain arose out of his absence from work for over a weekbecause of illness in December.Rain was not paid for theperiod he was absent whereas he had been paid for anabsence due to illness in March.In view of that fact, heaskedMello why he had not received sick pay on thisoccasion.Mello told him he had not been there longenough and Rain rejoined that he couldn't understand thatsince he had received sick pay in March when he had beenemployed an even shorter period of time. Mello repliedthat was the way it was and that "with the Union trying toget inhere, you don't expect to be paid. Let the Union payyou."The foregoing is Rain's testimony which was notcontradicted. In light of Mello's remark, and consideringthe fact that Rain had received sick pay in March, afinding is warranted that the denial of sick pay on thisoccasion was attributable to the employees' union activi-ties;namely, the fact they had selected the Union torepresent them. According to Richard, Respondent had nosick leave policy as such but rather handled absences dueto illness on a case-by-case basis. In Richard's judgment,Rain was not deserving of sick pay in view of the fact hehad received sick pay in March and his poor workperformance. I do not credit Richard's explanation.Significantly,this explanation was never given to Rain.The only explanation he received was Mello's and thatexplanation indicates Respondent'sunlawfulmotivation.The next allegation involving Rain relates to the truck-washing incident on January 5 when he got water into thetruck's gasoline tank and was thereafter suspended for 1week. There is much record testimony about this incidentwhich I see no need to repeat. Rain claimed the water gotintothe tank byaccident.Respondent concluded Raindeliberately put water into the tank. In my judgment,Rain's testimony is incredible. Like Mello, I cannot believethatwater got into the tank as described by Rain. Itfollows that he was guilty of misconduct and I concludethatRespondent suspended him for that misconduct. Inreaching this conclusion,Ihave weighed the facts thatRain had been the object of discrimination in other waysas described above, that Rain was the one to report theincident to Mello, and that before his suspension Rain wasnot given an opportunity to discuss the incident with Carl,who made the suspension decision.In my judgment, on thefacts reported to Carl by Mello, the conclusion thatmisconduct was involved was so apparent no adverse 378DECISIONSOF NATIONALLABOR RELATIONS BOARDinferencemay be drawn from the fact that Rain was givenno chance to discuss the incident.The final allegation involving Rain relates to hisdischarge on February 9 for the asserted reason that hehad been permanently replaced. As will appear below, thestrike herein was an unfair labor practice strike. For thisreason,Rain was not subject to being replaced and hisdischarge on the ground he had been permanently replacedwas violative of Section 8(a)(1) and (3) of the Act.e.StanleyWidgren and Norman ThompsonWidgren and Thompson were tank-trailer drivers whowent on strikeon January 15, 1973. Like Rain, they weredischarged on February 7 on the ground they had beenpermanently replaced. As in Rain's case, I conclude thatthe dischargeswere violative of Section 8(a)(1) and (3) ofthe ActbecauseWidgren and Thompson were unfair laborpracticestrikers not subject to replacement.2.Less than normal employmentThe complaintcontainsthree allegations that Respon-dent provided less employment to its employees in the unitthanthey normally would have received, because of theirunion activities.Paragraph 13 alleges that "Respondent, since September1972 and continuing to date, did provide to its employeesemployedat itsHaverhill facility less employment thanthey normally would have received." As can be noted, theallegationdoes not identify which employees were provid-ed less employment, nor does the complaint indicate howthiswas achieved. General Counsel's brief is silent aboutthis paragraph of the complaint and I have been unable todeterminewhat it refers to. I shall therefore recommend itsdismissal.Paragraph 17 of the complaint alleges that "Respondent,sinceSeptember 1972 and continuing to date, did increaseitsuse ofsubcontractors to perform the work of unitemployeesat itsHaverhill facility thereby providing lessemployment than they normally would have received."This allegation is related to the complaint allegation thatRespondentsubcontracted unit work unilaterally and itwill be disposed of below.Paragraph 18 of the complaint alleges that "Respondent,sinceSeptember, 1972 and continuing to date, did use part-time employeesto perform unit work at its Haverhillfacility thereby providing less employment to full timeemployees than they normally would have received." Thisallegationrelates to the retail fuel drivers and the tank-trailer drivers.Insofar asthe retail fuel oil drivers are concerned,General Counsel's evidence in support of this allegationconsistedof the testimony of driver Duchesneau that hisovertimewas cut by the employment of part-time driversShaw and Lauder, and the payroll records of driver Collinsshowing that for a period of 5 weeks in November andDecember he worked less overtime than the comparableperiod in the preceding year.Inmy judgment, such evidence was insufficient tosupport theallegations of the complaint.In Duchesneau'scase,GeneralCounsel did not establish how muchovertime Duchesneau worked in a comparable period thepreceding year. In addition, he did not establish when part-time employees Shaw and Lauder were hired.Itwouldappear from Duchesneau's testimony that they were hiredin October or November, yet theirnamesdo not appear onGeneral Counsel'sExhibit 23 which I understood was arecord of regular and overtime hours of all drivers duringthe relevant period. Shaw and Lauder did become part-time drivers,but apparently at a later date.In Collins'case, the mere showing that he worked lessovertime hours for a period of 5 weeks in 1972 than for thecomparable period in 1971is insufficient to establish aviolation of the Act. The difference could be attributable tofactors other than the employment of part-time drivers.More importantly,Richard testified that it was customaryto hire part-time fuel oil drivers during the winter seasonbecause ofthe heavydemand for fuel oil and to reduce thecost of overtime.Although Richard's testimony is suspectbecause he had not been working at the facility in prioryears,I credit it. General Counsel did not impeach thetestimony in any way, although presumablyRespondent'spersonnel records could have been produced to refuteRichard's assertions.In short,Iconclude that GeneralCounsel has failed to establish by a preponderance ofevidence that the retail fuel oil drivers were deniedovertime for discriminatory reasons.Insofar as the tank-trailerdrivers are concerned, therecord indicates that in and after September,Respondentemployed four tank-trailer drivers. Raymond Holland washired on a part-time basis in November, as describedearlierand first worked in the payroll period endingNovember 18. A review of the payroll records (G.C. Exh.23) shows a substantial reduction in the hours of work ofthe tank-trailer drivers after Holland was employed.According to Richard, the drivers were working anexcessive number of hours in violation of ICC regulationsand Holland was hired to remedy that situation. However,according toGeneralCounsel'sExhibit 23,betweenSeptember and the date Holland first worked, there hadonly been seven instances when drivers worked in excess of60 hours, and the excess was generally minimal. AfterHolland started working, there were five suchinstances.Thus, the employment of Holland did not serve thepurpose for which he was assertedly hired. It did, however,serve to reduce the number of hours worked by the driversas a group,and in the case of driver Dubois so much sothat he quit.Based on these facts,plusMello's remark toHolland when he hired him and the fact that thereafter (asdiscussed below) Respondent subcontracted the samework, I reject Richard's testimony and I conclude thatHolland was hired to reduce the overtime hours of thetank-trailer drivers because the employees had selected theUnion to represent them.C.The Alleged Refusal ToBargainThe complaint alleges that Respondent violated Section8(a)(5) and (1) of the Act bymaking certain changes inworking conditions after the election without notice to orconsultationwith the Union, by refusing to furnishrequested information,and by bargaining in bad faith withno intention of reaching an agreement. As noted earlier, VALLEY OIL CO.379the alleged unilateral changes in conditions of employmentare also alleged as violations of Section 8(a)(3) of the Actand they are disposed of under this heading.Preliminarily, it should be pointed out that there may besomequestion as to, when certain alleged unilateralconduct occurred in relation to either the August 4 electionor the October 11 certification. I have not distinguishedbetween postelectionand postcertification conduct be-causeRespondent's obligation to recognize and deal withtheUnion arose on August 4 when a majority of theemployeesvoted for the Union, and not at the later date ofcertification.N.LR.B. v. Laney & Duke Storage WarehouseCo., 369 F.2d 859, 866 (C.A. 5, 1966).1.The changes in conditions of employmentnotice to, or bargaining with, the Union, it violatedSection8(a)(5) and (1) of the Act.In addition, by discontinuing its policy of providinguniforms, Respondent violated Section 8(a)(1) and (3) ofthe Act. This conclusion is based on the fact that the policyhad been of long standing and that it was discontinuedafter the employees selected the Union as their collective-bargaining representativewithout anyclaim of businessjustification. The withdrawal of a benefit without explana-tion after employees selected a union as their collective-bargaining representative warrants the inference that thewithdrawal was motivated by the fact the employees hadmade such a choice. The inference is compelling when oneconsiders it in the context of other changes in workingconditions made by Respondent during the same period asdiscussed below.a.UniformsJoseph Collins, a retail fuel oil driver employed byRespondent for 17 years, testified that Respondent hadsupplied the drivers with uniforms twice a year for as longas he had been employed there. In the fall of 1972, he didnot receive a uniform and he asked Vincent Mello about itand all he was told was that Respondent wasn't furnishingthem any more. The Union's contract proposal providedthat uniformswould be furnished by Respondent and thematter was discussed at a negotiation meeting on Novem-ber 14. Respondent took the position that' the employeesno longer wanted uniforms, and it would not agree tofurnish uniforms.On November 21, having checked withthe drivers, Robert DeRusha, the Union's chief negotiator,reiterated the demand for continuation of the uniformpolicy, but Respondent adhered to its position.Respondent contends that it had no policy of providinguniformsto its employees, except service station attendants(who are not part of the unit herein). According toRichard, Respondent had not issued uniforms to its driversfor 1-1/2to 2 years.I do not credit Richard. I credit Collins' testimony thatthe drivers had always received uniforms until the fall of1972 when the policy was discontinued. In reaching thisconclusion, I note that Richard had not been employed atRespondent'sHaverhill facility until about October orNovember, and his testimony about Respondent's policycould not have been based on any personal knowledge. Inote further that when the subject was discussed innegotiations, according to the uncontradicted testimony ofRobert DeRusha, the only reason advanced by Respon-dent for not agreeing to a contract provision requiring it toprovide uniforms was that the employees did not wantthem. Respondent did not assert to DeRusha that it had nopolicy of providing uniforms. Finally, I note that Collins'testimonyabout his conversation withMello aboutuniforms was undenied.The furnishing of uniforms to employees is a conditionof employment which Respondent was not free to changewithout notice to, or bargaining with, the Union. While thesubject was discussedin negotiations,thiswas after theRespondent had discontinued furnishing uniforms and theUnion was entitled to notification prior to discontinuance.As Respondent discontinued furnishing uniforms withoutb.Christmas BonusAccording to General Counsel's Exhibit 14, every yearsinceat least 1966 Respondent has given a moneyChristmas bonus to its employees. In 1972, none of the unitemployees, except Collins, received a bonus. It isundisput-ed that Respondent did not discuss the subject with theUnion.In defense of its conduct,Respondent contends that itdid not have a Christmas bonus policy. According toRespondent, its monetary disbursements at Christmas werenot bonuses, but gifts, which were discretionary both as tothe amount and as to beneficiaries. Under these circum-stances, Respondent contends on the authority ofNLRB.v.Katz,369 U.S. 736 (1962), that it was precluded frompaying a Christmas bonus lest it be accused of unilaterallygranting employee benefits in violation of Section 8(a)(5)of the Act.Itdoes, of course,merely beg the question to callChristmas bonuses gifts. The question really is whether aChristmas payment has been given over such a period oftime that it has become a part of the employees' wageexpectancy.Where that is the case, the continuance ordiscontinuance of the bonuses is a bargainable matter.N. L. R. B. v. Niles-Bement-Pond Company,199 F.2d 713, 714(1952). In light of the 6-year history of granting bonuses inthe instant case, it is clear that the subject of Christmasbonuses was a bargainable matter.Respondent's contention that it was relieved of anyobligation to bargain about the bonuses because theadministration of the bonus policy was invested with anelement of discretion is without merit. InNello Pistoresi &Son,Inc.,203NLRB No. 108, the Board (MemberKennedy dissenting) found that an employer who discon-tinued a 2-year bonus policy of no perceptible formulawithout notice to the union violated Section 8(a)(5) and (1)of the Act. InMarland One-Way Clutch Co., Inc.,192NLRB 601, the Board found that an employer 'violatedSection 8(a)(5) and (1) of the Act where he unilaterallydiscontinued a bonus program where the amounts to bepaid each employee were based on a variety of factors suchas attendance,quantity and quality of work, and loyalty,and evaluations were based, not on records, but onmanagement's rememberance of a man's performance. Asthe Board stated in a recent decision where the issue was 380DECISIONSOF NATIONALLABOR RELATIONS BOARDthe unilateral grant of merit increases,"An employer witha past history of a merit increase program neither maydiscontinue that program[aswe found inSoutheasternMichigan]nor may he any longer continue to unilaterallyexercise his discretion with respect to such increases, oncean exclusive bargaining agent is selected.N.LR.B. v. Katz,396 U.S. 736. Whatisrequired is a maintenance ofpreexistingpractices,i.e.,the general outline of theprogram, however the implementation of that program (tothe extent that discretion has existed in determining theamounts or timing of the increases),becomes a matter as towhich the bargaining agent is entitled to be consulted." 6Respondent here discontinued a longstanding policy ofgranting bonuses and he did not consult the Union.Actually, it is not clear whether Respondent's position isthat it discontinued bonuses because of fear of violatinglaw, or whether it actually continued the bonus policy butdid not disburse bonuses to unit employees (except Collins)because they did not measure up to long-existing standardsof performance. Respondent appears to defend its conducton both grounds; yet, the two seem to me to be mutuallyexclusive. In any event, inasmuch as all but one unitemployee did not receive a bonus the conclusion thatRespondent, in effect, discontinued the bonus policy as tounit employees is inescapable. To find otherwise wouldrequire a finding, as Richard's testimonysuggests, that thereason all but one employee did not receive a bonus wasthat all but one had failed to perform at a level acceptableor satisfactory to Respondent. Such a finding would haveno record support except Richard's testimony which I findnotworthy of credence especially where the recordindicates that in prior years no employee had been denieda bonus because of his work performance. Furthermore,the fact that all employees received bonuses in the pastindicates that the only discretion involved in the grantingof Christmas bonuses was in deciding how much to grantemployees with comparable seniority.?In short, I find that Respondent discontinued its bonuspolicy as to unit employees, without notice to the Union,and that it thereby violated Section 8(a)(5) and (1) of theAct.As in the case of uniforms, there is also the question ofRespondent'smotive in discontinuing the Christmasbonus. Respondent did not ascribe its discontinuance ofthe bonus to economic considerations (as, for example, inNello Pistoresi, supra).Given the 6-year historyof bonusesand the lack of any economic justification, the fact that thebonus was discontinued the first Christmas after the Unionwas certified supports an inference that the bonus wasdiscontinued because the employees selected the Union asthe collective-bargaining representative. Richard's testimo-ny that a bonus was not given to unit employees because itmight be construed as a bribe is, in myjudgment,tantamount to an admission that the discontinuance of thebonus was predicated on unlawful considerations. It isabundantlyclear that Respondent entertained no fears thatcontinuing its bonuspolicy wouldsubject it to a charge ofbribery.During the same time span,Respondent wasmeetingwith theUnion to discuss a contractand othermatters. It obviously could have easily putany fears to restby mentioningthe issueto the Union. It consciouslyrefrainedfrom doing so. In my judgment,the onlyinferenceto be drawn from the record is thatRespondentdiscontinued the bonusas a reprisal against itsemployeesforselectingtheUnionas thecollective-bargainingrepresentative .8c.Sick leave policyThe complaintalleges that,in December1972, Respon-dent unilaterally discontinued its sick leavepolicy tocertain of its employees.The onlyevidence of a sick leavepolicy adduced by General Counselwas the testimony ofDavid Rain discussed earlier wherein I found that he wasdenied sickpay inDecember because of union activities. Itdoes not follow,however, that the same denial of sick leaveto Rain constituted a unilateral change in sick leave policy.Accordingto Respondent,ithad no official sick leavepolicy.Richard testifiedthat pay forabsence due to illnesswas made on a case-by-case basis depending on length ofservice and satisfactory work performance.According tothis practice,Richard testified that employees other thanRain were absent from work due to illnessand they did notreceivesick pay.General Counsel offered no evidence tocontradict Richard.While I am not persuadedby Rich-ard's testimony that Respondent had no sickleave policy,there is no evidenceof theterms of any sick leave policy,and Richard's testimony about the method for administer-ing sick leave pay was not impeached.Accordingly, Iconclude Respondent's failure to grant sickleave pay toRain in December did not constitute proof of a unilateralchangeof policy inviolation of Section 8(aX5) and (1) ofthe Act.d.The subcontracting of workThe recordindicates that, since the election in which theUnion was designated collective-bargaining representativefor the employees in an appropriate unit,Respondent hassubcontracted certain unit work.The record furtherindicates that Respondent had subcontracted certain workin the past,but General Counsel contends that, beginninginSeptember 1972, Respondent increased its use ofsubcontractors.He contends that Respondent violatedSection 8(axl), (3), and(5) by reason of this increased useof subcontractors because Respondent acted unilaterallyand for discriminatory reasons.Except for gasoline transport and delivery,Respondentdenies that it has increased its use of subcontractors. As to6Oneita KnittingMills, Inc.,205 NLRB No. 76, fn. 1rThese conclusions are based on my analysisof G.C. Exh. 14which isfar from a model of clarity.The exhibit,prepared by Respondent'sbookkeeper,was receivedinto evidence by stipulation and neither partyoffered to explain the entries thereon,such as the fact that certain nameswere crossed out and a second name substituted,and in some cases thereare blanks or marks indicating no bonus was paid.Nevertheless, in myjudgment,a fair reading of the exhibit leads to the conclusion thatallemployees had received Christmas bonuses since 1966 until 1972,exceptemployees who had not been employed long enough.Although Richardtestified employees had been denied bonuses in the past for poor workperformance he did not identify a single one whose name appeared on theexhibit and was evidently referring to other operations of Respondent.b 1 have noted above that Collins was an exception and received aChristmas bonus.Such an exception does not militate against the findingsabove when one considers that he was an employee of 17 years'standing. VALLEYOIL CO.381gasolinetransport and delivery, it contends that anyincreaseoccurred after December 17, 1972, was motivatedby business needs, was discussed with the Union, andresulted in no significant detriment to the unit employees.The kind of work about which the issue over subcon-tracting exists is bulk fuel delivery, pump repair work, oilburner service,and gasoline hauling anddelivery.Bulk fuel:The record indicates that Senter Transporta-tionmade bulk deliveries of fuel oil for Respondent on aregular basissince January 1971 and General Counsel hasfailed to point out wherein Respondent's subcontracting ofthis type of work was unlawful. I find no violation.Pump repair:The record indicates that Respondent had ahistory of subcontracting some pump work and other workrelated to the construction or functioning of gasolineservice stations.Since at least September 1971, Respondenthad used the services of Zecco, Inc., and in June 1972 ithad begun the use of Allied Pump & Tank Service, Inc.According to General Counsel, David Rain was qualifiedto do work of the type subcontracted to Zecco and Alliedand had in fact done such work for Respondent in the past.Iam not persuaded, however, that that fact alone wouldjustify a finding that Respondent violated either Section8(a)(3)or (5) in subcontracting the work described inGeneralCounsel'sExhibit 15(b) and (c). That workappears to have been more than routine pump repair work.Richard gave testimony to that effect and that thesubcontractors were better qualified to do such work thanwere Respondent's employees, including Rain. There isnothing in the record to justify my rejection of histestimony.As the subcontracting was a continuation ofsimilar subcontracting before the Union was selected bythe employees, and as I deem the evidence insufficient tosupporta finding of discriminatorymotive, I shallrecommend dismissal of the complaint allegations relatingto the subcontracting to Zecco and Allied.Respondentalso subcontracted pump repair work toArmand Samoisette in January 1973. This was worknormally done by a regular employee who had beenincapacitatedby an accident and Rain could haveperformed this work. In fact, he had trained the disabledemployee. Moreover, in his principal line of work (burnerservice repair) Rain was less than fully occupied. In myjudgment, the subcontracting of this particular work,which was the type of work regularly performed by unitemployees,was a clear departure from past practice.Inasmuch as the record fails to show that Respondent gaveany notice to the Union of its decision to subcontract thework, and as the subcontracting had a direct relationshipto the amount of work available to a unit employee, Iconclude that the subcontracting to Samoisette wasviolative of Section 8(aX5) and (1) of the Act.Respondent has not expressly explained why it subcon-tracted this work to Samoisette, instead of assigning it toRain.From its arguments respecting Rain's assignment tomenialtasks set forth above, it is evident that Respondent'sposition would be that Rain was not performing his regularduties in a satisfactory manner. I have rejected thatposition earlier for reasons given. I would add that, prior tohis reinstatement on October 25 and the discriminatorytreatment accorded him thereafter, Rain was a satisfactoryemployee.Both Richard and Mello were critical of him,but Richard was in no position to know about Rain'sperformance,becausehewas not employed at theHaverhillfacility beforeOctober and Mello's criticism wasmore of his attitude than his competence.Significantly,Rain had not received a written reprimand until after hisreinstatement.On the record as a whole, I conclude thatRespondent subcontracted work to Samoisette as part ofits pattern of discrimination against Rain in reprisal for hissupport of the Union and the employees' selection of theUnion as the bargaining representative and that it therebyviolated Section 8(aX3) and(1) of the Act.Burner service and repair:The record indicates that someoil burner service and repair work was subcontracted longbefore the election in which the Union was selected ascollective-bargaining representative:a burner was installedby a subcontractor in 1971; between July and November1971, burner cleanouts were subcontracted to one Al Hurdwho also handled service calls; Oil Burner Service handledservice calls in certain specifiedareasfor several years. Theonly oil burner repair work subcontracted out to a newsubcontractor in 1972 according to General Counsel'sExhibit 19(a) does not appear to be that normally amongthe duties of a burner service repairman.In short,none ofGeneral Counsel's exhibits on the subcontracting of oilburner repair work supports a finding of a violation ofSection 8(aX5) and (1) of the Act.In addition to the subcontracting set forth in the exhibits,there is undisputed evidence of the subcontracting of oilburner service work to one George Sheldon. This wasprecisely thework which Rain had been performing.However, Sheldon had become a subcontractor forRespondent in June 1972, when Rain was laid offassertedly for lack of work.In this circumstance,it cannotbe held that the initial subcontracting to Sheldon wasviolative of Section 8(aX5) of the Act. Whether Respon-dent's continued use of Sheldon after Rain was reinstatedinOctober was violative of Section 8(aX5) is anotherquestion.Accordingto DeRusha's uncontradicted testimo-ny, the use of Sheldon as a subcontractor was discussed inthe course of settling Rain'scase.When Respondentagreed to reinstate Rain to his former position, the Unionunderstood this to mean that Respondent would discontin-ue using Sheldon.Respondent continued to use him afterRain was reinstated without notice to the Union. In myjudgment, Respondent's continued use of Sheldon afterRain was reinstated may reflect on its good faith in settlingRain's case and on its motive in using Sheldon,but I fail tosee where there can be said to have occurred a unilateralchange in conditions of employment.In short, I considerthat the continued subcontracting to Sheldon after October25 was not violative of Section 8(aX5) of the Act.As toRespondent's motive in continuing to subcontractto Sheldon after October 25, the record supports a findingthat Respondent was motivated by union animus. Respon-dent never did explain why it continued to use Sheldon. Itdid not dispute DeRusha's understanding of the settlementofRain'scase.Yet, as I have already described, at theinstance of his reinstatement Rain was restricted in his useof the service truck because Sheldon would handle thenight service calls Rain had previously handled, and, as 382DECISIONS OF NATIONALLABOR RELATIONS BOARDMello told Rain, the reason for this was "union activities."Under the circumstances, I conclude that the continuedsubcontractingto Sheldon after October 25 was violativeof Section 8(a)(3) and (1) of the Act.Gasolinehauling and delivery:According to Respondent,it has a history of subcontracting this type of work, and theonly matter for considerationis its allegedincrease in theamount of subcontracting.Apart from the period of January 1, 1971, to June 1,1971, when Senter Transport delivered all of Respondent'sgasoline,Respondent has no significant history of subcon-tracting this type of work. On the contrary, after itcanceled itsarrangement with Senter Transport in June1971 and reacquired the equipment, Respondent subcon-tracted gasolinedeliveries on only three occasions betweenJuly 1971 and October 1972. After October 1972, moreprecisely in mid-December 1972 and thereafter, Respon-dentsubcontracted on a regular basis to S & H (70deliveries between December 19, 1972, and January 16,1973) and on a few occasions to Appleyard's, MerrillTransport, and Brewer Petroleum. Thus, it is clear theRespondent increased the subcontracting of gasolinehauling after the election to such an extent that itconstituted more than a mereextensionor continuation ofa long established practice.Union Carbide Corporation, 178NLRB 504, andShell Oil Company,166 NLRB 1064, onwhich Respondent relies are factually distinguishable.Respondent asserts that it discussed the subcontractingwith the Union and cannot therefore be found to haveacted unilaterally. This assertion is not supported by therecord. True, there were discussions of the subcontracting,but, as DeRusha testified, any discussions of subcontract-ing wereinitiated by him and were occasioned by thediscovery by the drivers of new subcontracting of theirwork. The duty to bargain is not fulfilled by discussionsafter the fact.Moreover, discussions may not be a correctdescription of what occurred at the bargaining tablebecauseDeRusha's complaints were met by disclaimers.Accordingly, I conclude that Respondent did not notify, orconsultwith, the Union about his subcontracting.Respondentalso assertsthat the subcontracting of thisparticular work did not result in a significant detriment tounit employees, but the record indicates otherwise. Thus,an analysis of General Counsel's Exhibit 23 indicates thatafter September 6, 1972, the total hours of work of thegasoline drivershad increased to a point where every weekthey exceeded 200 hours. During the week endingNovember I1 the hours of work totaled 222-1/2; Novem-ber 18, 243-3/4; November 25, 266; and December 9, 242.Thereafter, the total hours decreased substantially, and thedrivers received less work. Thus, contrary to Respondent'sassertion, there was a significant impairment of unit workbecause of the subcontracting.In short, I find that Respondent violated Section 8(a)(5)and (1) of the Act by subcontractinggasolinehauling anddelivery without notice to, or consultation with, the Union.As with the other subcontracting and unilateral changesin conditions of employment, there is the question ofRespondent's motive in subcontracting gasoline delivery.According to Respondent, in mid-December, it wasexperiencinga slowdown by the drivers. Drivers began tocall in sick, were late for work, or just simplyfailed toreport for work. Deliveries were not madeand customerscomplained. To remedy the situation,Respondent subcon-tractedsome gasolinedeliveries, particularly,those withcritical delivery times.The foregoing assertions are based on the testimony ofRichard,whichRespondentstates in his brief wasunrefuted by General Counsel.In my judgment,Richard'stestimony is not deserving of anycredence.Significantly, itwas not supported by a single piece of documentaryevidence, either in the form of correspondence withcustomers about complaints, trip records,work summaries,or personnel records of the drivers. Richard asserted thatRespondent had to pay $100 penaltiesbecause of latedeliveries,yet no record wassubmitted to show thepayment of any penalties, although presumably this wouldbe reflected in company records. As toabsences,Richard'stestimony is belied by General Counsel's Exhibit 23 whichshows two absences for sicknessfor driverNormanThompson and one forSkinner inOctober.There are nonotations of other absencesthereafter.Finally,there is theadmitted and wholly inexplicable failure ofRespondent towarn or reprimand any of the driversfor engaging in aslowdown.Under all the circumstances,includingRespondent'sother unfair labor practices,a finding is warranted that thesubcontractingwas motivated by Respondent'sanimusagainst itsemployees for havingselected the Union as theircollective-bargaining representativeand was,therefore,violative of Section 8(axl) and (3) of the Act.2.The refusalto furnish informationOn January 4, the Union requested thatRespondentfurnish itwith payroll data showing thenumber ofemployees employed between April 1, 1971,throughMarch 30, 1972, and recordsshowing current employees.Respondent admittedly has refusedto furnish the informa-tion.It isundisputed that the Union requestedinformationabout the numberand names of Respondent's employeesbecause a dispute hadarisen in negotiations over whetherRespondent's operations were subject to the 5.5-percentwageincrease guidelinesthen in force underPhase II oftheGovernment's wage and pricecontrol regulations.According to the Union,which was requesting wageincreases in excessof the 5.5-percentguidelines,Respon-dent's employees were insufficientin number to renderRespondent subject to the wagecontrolguidelines.Respondent contended otherwise and the Union's requestwas aimed at resolving the issue. Thus,the request wasclearly relevant to negotiations at the timeitwas made.However, on January 11, 1973, PhaseIIIwent into effectand the 5.5-percent guidelineswere no longerapplicable.Deeming the Union's request for theinformation moot, theRespondent refused to supply the information.Respondent contends thatitsrefusalto furnish theinformation was not unlawful because changedcircum-stances had rendered the information sought irrelevant toany issue pending in the negotiations. I agree.As Respondent points out, while certaininformation(e.g.,wage) is presumptivelyrelevant because it bears, VALLEY OIL CO.383directlyon the negotiation of a collective-bargainingagreement, other information may or may not be relevantdepending on the circumstances.Southwestern Bell Tele-phone Co.,173 NLRB 172. In the instant case, names andnumber of all current unit and nonunit employees wasinformation which was not presumptively relevant. TheUnion knew the name and number of the unit employees,and the only reason it wanted information on a broaderbasiswas because of the dispute over wage controlguidelines. As those guidelines changed after its request theinformation was no longer relevant to the issue which hadgiven rise to the request. The Union has adhered to therequest despite the change in wage control policy, but noreason has been given for its doing so and no showing hasbeen made of any relevant purpose different from that forwhich the information was initially requested. Accordingly,Respondent's refusal to supply the information was notviolative of Section 8(a)(5) and (1) of the Act.3.The alleged bad-faith bargaininga.The factsAs noted above, the Union was certified on October 11.The first negotiating meeting was held on November 7.After that date, 16 negotiation meetings were held,the laston March 2, 1973. Eleven meetings were held betweenNovember 7 and January 9, 1973. On January 15, theemployees went on strike and, thereafter, there were sixmore negotiatingmeetings between January 22 and March2. In the prestrike negotiations, Respondentwas represent-ed by Carl and Richard and in the poststrikenegotiationsRespondent'sprincipal negotiator was attorney ArthurMenard. The Union's principal negotiator was RobertDeRusha who is the principal source of evidence about thenegotiations.Both Carl and Richard testified, but Carl saidnothing about the negotiations and Richard's testimonydid not go much beyond contradicting DeRusha aboutcertainagreements assertedly reached and rescinded. Theaccount that follows is essentially that of DeRusha, whomI credit.At the first meeting on November 7, the parties agreed togo through the various provisions of the Union's contractproposal leaving monetary items last. Agreed provisionswere to be so marked. Proposals on which agreement wasnot reached or raising legal questions were to be referredby Respondent to counsel for advice. The firstfour pagesof the proposal were covered at this meeting and theremainderat the next meeting on November 14. AccordingtoDeRusha several articles of the proposedagreementwere agreedto in these two meetings, includinga union-security provision.At the third meeting, November 21, the first subject to bediscussedwas holidays. The Union understood Respon-dent had a policy of nine paid holidays and it wasrequestingPatriotsDay as a 10th holiday. Richarddisputed that the Respondent provided nine holidays,checked with the bookkeeper, and reported that Respon-dent provided only eight holidays. He offered to addColumbus Day (which the Union thought the employeesalready had) and proposed Washington's Birthday forPatriotsDay. Richard also proposed attendancerequire-ments to qualify for holiday pay. Therewas a longdiscussion on rates ofpay withRespondent proposing abreak-in rate wherebynew retaildriverswould get a lowerrate whilelearning the route.The next meeting was on November 22, and Respondentagreed tolevel the ratesof pay of all bulk tankdrivers at$3.50 per hour and that of the retaildrivers at$3.25 perhour and to add to bothgroups an 11-percent increase.The parties agreed to a 2-year contract witha tentativeincrease of 6 percentfor the secondyear depending on theagreement reachedon fringebenefits,with $6 being theminimum increasefor the second year. Standby pay of $6per day and double time for thefirst hourand time and ahalf for successive hours for burnerservice men was agreedto.A disputearose over Rain's existing rateof pay withRespondent contendinghis rate was $3.85 per hour and theUnion contendingitwas$4 per hour. The dispute was notresolved atthismeeting.Accordingto DeRusha, discus-sions wereprolonged by Richard's habit of making longspeeches.The next meeting was on November 29 and at thismeeting itwas agreedthat the contract would beretroactive toOctober 11, the date of the Union'scertification. There was a tentativeagreementon a healthand welfare plan providingfor $5,000 life insurance and a$75 weekly disability benefit, but thisagreement was notfinalized.At the nextmeeting onDecember6, there was a longdiscussion again ofRain's rateof pay which does notappear to have been resolved.On December 13, usingdata obtainedby Richardhimself, Respondent agreed toa $5,000 life insurance withdouble indemnity as previouslydiscussedand $75-a-weekdisability payments for 26 weeks.At the meeting of December 21, reneweddiscussionoccurred on holidayswithRespondent still claiming,despite the representations of themen, thatColumbus Daywas not a paid holiday.On a discussionof vacation pay theCompany offered 45 hours' vacation pay. The Unionsuggested that somemen were getting morethan thisnaming driver Norman Thompson, but Respondent denieditand represented that they would checkitoutwith thebookkeeper but never producedan answer.At thismeetingRespondent advised the Unionthat it was going to berepresented by a different attorneynamed Harold Mack.At the nextmeeting on December 28, Respondentchanged its positionregarding sick benefits.At this timeRichard proposed a weekly benefitbased on a figure of 60percent of the hours worked up to 40 hours a week. Underthis proposalthe insurerwould not be Aetna as previouslydiscussed but Connecticut General.Respondenthad a planwith Connecticut General covering all its employees and itwanted toremainwith thatsame insurer.DeRusharequested a copy of the plan butwas never able to get oneand procured one by sendingone ofthe unit employeesinto the officeto get one.With regard to retroactivity,Richard indicated that retroactivity would apply on wagesonly, not on any fringebenefits.Previous agreement hadbeen on all benefits.Withregard tostandby pay, theagreementpreviouslyreached was modifiedto providetimeand a half for the first hour,instead of double time. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDAt this meeting, for the firsttime Respondentadvised theUnion that any agreement reached wassubject to theapproval of the board of directorswho had finalauthority.At thenext meetingon January3, there was reneweddiscussionof holidaysand Respondent admitted thatColumbus Day had been a paid holidayand it agreed toadd Patriots Day. Therewas discussion of health andwelfare and it was agreedthat the Company would pay thepremium of$3.94 for the employees. Contrary to theagreement earlier reached on a guaranteeof reporting payon Saturdays and Sundays,Richard statedthat there wasno 4-hour guarantee.As to thelength of thecontract, Carlsaid thathe didn'twant a 2-year agreement,that he feltthat maybe at the end of theyearhe might want to call foranother election to see if the men still wantedthe Union.For this reason,the contract was to be of a 1 year'sduration.The nextmeeting wason January 9. The recorddoes notindicate that anythingoccurredof significanceother thannotificationby Respondent that thereafter its attorneywould be ArthurMenard.The next meeting was scheduledfor January 11 but theRespondent canceled it and therecord doesnot indicatefor what reason.When the meeting was canceled,DeRusha calledMenard's office and spoke to him about obtainingcontractlanguage as had been promisedto him in the past.Menardtold him that he had just receivedthe case andhad not hadan opportunity to prepareany language.A meeting wasarrangedfor the 16th, but itwas never held, because onJanuary 15, the Unioncalled a strike.On the 16th,AttorneyMenard called DeRusha and wanted to knowwhy hehad not shownup for themeeting and DeRushainformed him that the meeting was tobe in the Union'soffice.Menard suggestedthat theywere goingto bringcharges against theUnion becauseDeRusha had notshown up at Valley Oil for themeeting.DeRusha gave hima rough outline of the number of meetingsthat they hadand that the last meetinghad been held at Valley Oil andthe canceled meeting was to have been in his office and asfaras theUnionwas concernedsowas the newlyscheduled meeting.The first meeting with Menard wason January 22 and atthismeetingMenard presented a completecontractproposal whichdiffered from what had previously beendiscussed and agreedto between the Union and Carl.DeRusha asked Menard aboutthe past 13meetings andMenard's answer was thateverythingstarted from scratch.Menard indicatedthat he had the powerto negotiate forRespondent.Among the subjects discussed were wages and in thisparticular the Respondent offered a 3-percent increaseacross the board and an additionalholiday and a 1-yearagreement.Respondentwould notagreeto theleveling offofwades.Among other changes were proposals forClassifications A and B among retail and transportdrivers.ClassificationA wouldbe someonewith 3 years'serviceand Classification B with lessthan 3 years.Retail drivers intheA ratewould get $3.35 andin the B rate $3.05.Transport drivers inthe Arate $3.60 and in the B rate$3.40. At thismeeting,Menard said that the Company wascalling in the Federal mediator.At a meetingon February7, a final offer on wages wasmade providing a rateof pay fortransportdrivers of $3.55in the Aclassification and $3.45 in the B classification.Retail drivers in A classification $3.40,in the B classifica-tion $3.15.Maintenance man $3.95, burner man $4.20.Menard indicated the total cost of the offer was 5.8percent.On February14; the employees rejected Respondent'sproposedcontract.The recorddoes not indicate thatanything of significance occurred at the March 2 meeting,and thereafterthe Unionsought to meet but Respondentdeclined to do so on the ground that an impasse existedand that furthermeetings would be useless unless theUnion was preparedtomake a substantial change in itsposition.b.Analysisand conclusionsIn addition to his contention that Respondent engagedin 8(aX5)conduct awayfrom the bargaining table asdescribed above,General Counselcontends that Respon-dent engaged in surface bargaining.Thiscontention isbased on Respondent's general conduct in the negotia-tions,with specific reliance on the asserted withdrawalfrom agreements reached and Respondent's failure to vestitsagentswith authority to carry onmeaningful bargain-ing. The issue presented by these contentions is essentiallyone of fact,and not of law, namely, on the basis ofRespondent's entire course of conductmay it be said thatit engaged in bargaining with a sincere intention to arriveat an agreement with theUnion.I conclude that it did not.Before I set forth my reasons for such conclusion, Iwould point out that I am not relying on the testimonydescribed earlier of Mello's statements to employees to theeffect that Respondent would never sign a contract.While I have foundthe statementsviolativeof Section8(axl) ofthe Act, and whilesuch statements are strongevidenceof bad-faith bargaining,I am not persuaded thaton the facts of this case the statements may be relied on tosupporta findingof bad-faith bargaining.Mello is adispatcherand assistant to the manager in the operationsof the Haverhillfacility.It is not thetypeof job whichwouldmakehim privy tothedeliberationsof thePescosolidos.He is a young man and not an employee ofmany years service.He tookno part in negotiations and hedenied having any knowledge of the Pescosolidos'inten-tions.Richard denied taking Mello into the Pescosolidos'confidence about negotiations. While I have not found thePescosolidos'or Mello to be credible in many particulars, Iam persuaded from the circumstances just outlined that thestatementsmade byMello represented his opinion ofCarl's intentions about a contract, and, while it was anaccurate opinion, it was not based on reportsto him byeither Carlor Richardand it affords no basis for findingbad-faith bargaining.When one considersthe totalityofRespondent'sconduct, there is ample basis for finding bad-faithbargaining without having to rely on Mello's statements.Respondent'sunilateral conduct has already been de-scribed,and, as the Supreme Court indicatedinN.LRB. VALLEY OIL CO.v.Katz,supra,while unilateral conduct does not necessarilymean that an employer has been guilty of overall subjectivebad faith,such conduct"..willoften disclose anunwillingness toagreewith the union."In this case, notonly was there unilateral action but it concerned subjectsbeing discussed at the bargaining table,and when thesubjectswere raised,as in the case of uniforms andsubcontracting,there was a complete lack of candor byRespondent about its policies and its changes of policy. Onthe subject of uniforms,Respondent merely said the mendid not want them.On the subject of subcontracting,Respondent did not advance openly and candidly abargaining position to the effect that it had a practice ofsubcontracting which it intended to adhere to. That hasbeen its position in this proceeding,but at the bargainingtable,according to DeRusha,and before Attorney Menardentered the picture,itdenied that it was doing anysubcontracting of deliveries except to meet special emer-gencies.Such lack of candor is the antithesis of good faith.Respondent's lack of good faith is also demonstrated byits behavior with regard to holiday pay and Rain's rate ofpay.As to both these subjects, company records wouldclearly have indicated how many paid holidays Respon-dent provided and what Rain's rate of pay was. There wasno need for prolonged discussions about the facts, yetRespondent did not accede to the correctness of theUnion's facts until late in the negotiations.Another indication of bad faith was Respondent's failureto give a position on contract proposals on which legaladvice was purportedly being sought.At the very outset ofnegotiations,Respondent apparently refused to discussmany provisions about which it professed to need legaladvice.Although such advice was allegedly sought, nonewas obtained until after the strike had started and as aresult there could be no meaningful discussions on manyissues.An additional indication of Respondent's bad faith is thefact that,at the ninth meeting on December 28, Respon-dent announced for the first time that anyagreementreached was subject to the approval of the board ofdirectors.The apparent explanation for this belatedannouncement appears to be that prior to that dateRespondent did not know or anticipate that an agreementwould cost in excess of $5,000, and when it appeared that itwould Respondent notified the Union because its corpo-rate bylaws require approval by the board of directors ofany pledge of corporate assets exceeding $5,000. If thematterwere as represented by Respondent, I wouldnevertheless hold that its failure to give earlier notificationwas part of its technique to forestall agreement.Respon-dent did not have to await signs that an agreement wouldcost in excess of $5,000 before giving notification oflimitations on the negotiators'authority.In my judgment,however,the situation is even more blatant than just afailure to recognize the need of giving notification. WhileRespondent is a corporate entity, it is essentially a familyenterprise,all directors being sons or daughters of Carl. Inreality,father Carl is the holder of final authority and anyreliance on corporate restrictions on his authority tonegotiate must be viewed as pretextuous.385Next tobe considered are Respondent's changes ofpositionduring negotiations.Thus,having once agreed to a4-hourguaranteefor workon Saturdays and Sundays, itwithdrewthe agreement.Having agreed to a $5,000 lifeinsurance coverageand $75-a-weekdisabilitypay onDecember 13, it changed its position on December 28.Having agreedto retroactivityon all benefitson November29, it changed its position on December 28. Having agreedon November 22 toa 2-year contract,leavingopen theamount of the second year increase,Respondent onJanusz3not only changed its position,but also,according to uncontradicted testimony by DeRusha, gaveas its reason fora 1-year agreement that "maybe at the endof the year he [Carl ] might want to call for anotherelection."There is a suggestion in the record that the Pescosolidoswere inexperienced negotiators and that what they didreflected that inexperience rather than bad faith.Accord-ing to such an approach, Richard had no intention tofrustrate bargaining when he changed positions.Accordingto this approach,any agreements reached on specificproposals were tentative and subject to agreement on acomplete contract and Richard was free to changepositions.But even under such an approach,the changes inpositionsmust be based on some development in thenegotiationsand not merely because the negotiatorchanges his mind. As I we it, this is what Carl and Richardwere doing and by so doing they were frustrating arrival ata contract.When their behavior at the bargaining table isweighed in the context of contemporaneous unilateralconduct, the conclusion is inescapable that the bargainingbefore the strike occurred was not good-faith bargaining.The foregoing relates to Respondent's prestrike negotia-tions.What of its poststrike negotiations? In my judgment,Respondent's bargaining posture after the strike cannot bedifferentiated from its prestrike conduct.In fact, itspoststrike conduct served to block agreement on a contractcompletely.Thus, at the very outset of the poststrikenegotiations,AttorneyMenard informed the Union thatRespondent viewed the strike as a rejection of its earlieroffers and that he had been instructed to bargain toughand that bargaining would start from scratch.Respondentsubmitted a contract proposalwhich did in fact retainsome of its earlierproposals(e.g., 10 paid holidays),but itsproposal containeda substantial change in its wage offer.Respondent also advised"`the Union at one of thesemeetings that the strikers had been replaced and itsagreement to a union-security clause was withdrawn and amaintenance-of-membership provision was substituted.While an employer may bejustified in withdrawing afinal offer which has been rejected and which has beenfollowed by a strike,there was no final offer before theUnion on January 15. As a matter of fact,man, issues hadnot been discussed because Respondent had not submittedcontract language as promised on many of the Union'sproposals.The strike was not a rejection of Respondent'soffer,but an indication of the employees' discontent overRespondent's bad-faithbargaining.The withdrawal ofprior offers under these circumstances,and the substitutionof a maintenance-of-membership provision for a union- 386DECISIONSOF NATIONAL LABOR RELATIONS BOARDsecurity clause at the same time it is claimed that strikershave been replaced are not acts designed to fostercollective bargaining.9Respondent had a right to bargain tough, but when thattoughnessis inreaction to a strike, when it has beenpreceded by bad-faith bargaining, and when it occurs inthe context of other unfair labor practices, the conclusioniswarranted that its bargaining posture is designed tofrustrate collective bargaining, rather than legitimate hardbargaining. I make such a conclusion here and find thatRespondent failed to bargain in good faith after the start ofthe strike as well as before.Finally, there is the matter of Respondent's refusal tomeet after the Union's rejection of its final offer unless theUnion changed its position. Respondent defends thisrefusal on the ground that an impasse existed. However, animpasse caused by a party's failure to bargain in good faithisnot a legally cognizable impasse and does not justify arefusal to meet.North Land Camps, Inc.,179 NLRB 36. Ifind, therefore, that Respondent's refusal to meet sinceMarch 2, 1973, was a further refusal to bargain in violationof Section 8(a)(5) and (1) of the Act.10D.The Nature of the StrikeThe complaint alleges that the strike was caused andprolonged by Respondent's unfair labor practices.Littlediscussion of the allegation is required.Ihave found thatRespondent engaged in a variety of unfair labor practicesbefore the strike and after the strike. These unfair laborpractices were discussed by the employees at a meeting onJanuary 14 when they voted to strike, and it is clear thattherewas a casual connection between the unfair laborpractices and the decision to strike. It is equally clear thatthe strike has been prolonged by the Respondent'scontinuing unfair labor practices.III.THE EFFECTOF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section I,above,occurring in connection with its operations de-scribed therein,have a close,intimate,and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(axl), (3), and (5)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that the strike which commenced onJanuary 15, 1973, was an unfair labor practice strike andwas thereafter prolonged as such by Respondent's continu-ing unfair labor practices, and as the strikers had notabandoned the strike at the time of the hearing, I shallrecommend that Respondent be ordered, uvon the strikers'application, to offer each striking employee immediate andfull reinstatement to his former job or, if his jobno longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privileges, andtomake whole for any loss of earningsstrikerswho havemade themselves available for employment on an uncondi-tional basis but who have been refusedreinstatement. Inthe cases of strikers DavidRain, Stanley Widgren, NormanThompson, Jeffrey Hodges, and EdwardDuchesneau, asthey were unlawfully discharged, they shall not be requiredtomake applications for reinstatement and I shallrecommend that Respondent be ordered to offer themreinstatement.However, as they were on strike at the timeof their discharge, they shall not be entitled to backpay forthe period of time they continued on strike and I shallrecommend only that they be made whole from the datethestrikeends or they abandon it and so notifyRespondent,whichever occurs sooner.Capitol-VarsityCleaning Co.,163 NLRB 1057, 1064.As to Respondent's unlawful denial of sick pay to Rainforhis illness in December, I shall recommend thatRespondent be ordered to pay Rain the sick pay he wouldhave received but for the discriminationagainst him.As to Rain's loss of overtime due to the subcontractingto Sheldon and Samoisette, I shall recommend that he bemade whole for such loss by paying him the difference inhours worked between the period of October 25, 1972, toJanuary 9, 1973, and the comparable period a year earlier.As to the Christmas bonus, I shall recommend thatRespondent resume its policy and that all unit ern,?.oyeeswho were denied the 1972 Christmas bonus be made wholeby payment to each of them the amount each would havereceived in accordance with the formula used by Respon-dent for the nonunit employees.As to uniforms, I shall recommend that Respondent beordered to resume its policy and to make whole allemployees who were unlawfully deprived of uniforms bypaying to them the dollar value of the uniforms customari-lyprovided.SoutheasternMichigan Gas Company,198NLRB No. 8.As to the loss of overtime suffered by the regular tank-trailer drivers by reason of the employment of a part-timedriver and the subcontractingof gasolinedelivery, I shallrecommend that the regular tank-trailer drivers be madewhole for any loss of earnings suffered from the time ofHolland's employment and from the date of subcontract-ingon December 19, 1972, to the date Respondentdiscontinues the subcontracting.All losses to be reimbursed as recommended herem shallbe computed in accordance with the formula set forth in F.W.Woolworth Company,90 NLRB 289, to which shall beadded interest at the rate of 6 percent per annum inaccordance withIsisF?umbing & Heating Co.,138 NLRB716.As to Respondent's refusal to bargain in good faith, Ishall recommend that Respondent be ordered to bargainwith the Union in the appropriate unit for which it was(ertified.As the evidence shows that such refusal tobargain in good faith existed from the inception of9 SeeGopher Aviation.Inc.,160 NLRB 1698the Act, but the matter was fully litigated10The complaint does not allege such refusal to meetas a violation of VALLEY OIL CO.387negotiations,I shall recommend that the normal certifica-tion year be extended for a period of 1-year from the datewhen Respondent begins to bargain in good faith with theUnion as the recognized representative of the employees inthe appropriate unit."The unfair labor practices committed by Respondentstrike atthe very heartof employee rights safeguarded bythe Act.I shall therefore recommend that Respondent beplaced under a broad order to cease and desist from in anymanner infringing upon the rights of employees guaranteedin Section7 of the Act.N.L.R.B.v.Entwistle Manufactur-ing Co.,120 F.2d 532, 536 (C.A. 4, 1941).CONCLUSIONS OF LAW1.ValleyOilCo., Inc., is an employerengaged incommercewithin themeaning ofSection 2(6) and (7) ofthe Act.2.Teamsters, Chauffeurs, Warehousemen and HelpersUnion Local 437, a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within themeaning ofSection 2(5) of the Act.3.All truckdrivers and oil burnerservicemenemployedby Respondent at its Haverhill,Massachusetts,location,but excluding office clerical employees,salesmen, dis-patchers,maintenance men, guardsand all supervisors asdefined in the Act, constitute a unit appropriate for thepurposesof collective bargaining within themeaning ofSection9(b) of the Act.4.The above-named Union is the exclusive representa-tiveof the employees of Respondent in the above-de-scribed unit within the meaning of Section 9(a) of the Act.5.By telling employees Respondent would never sign acontract and that it would close the plant before doing so,by telling an employee Respondent is hiring part-timeemployees to reduce the overtime of regular employeesbecause they selected the Union to represent them, bytellingstrikers tiie.F,'have been discharged, by tellingstrikersRespondciit would find a way to fire them, bytelling employees they would not receive a Christmasbonus because of the Union, and by implying to anemployee that sick leave was denied him because of theemployees' union activities, Respondentengaged in and isengaging in, unfairlabor practices within themeaning ofSection 8(a)(1) and 2(6) and (7) of the Act.6.By assigning arduous or less agreeable tasks toDavid Rain, depriving him of overtime hours and denyinghim sick pay, because of his or other employees' unionactivities, by discharging Rain, Stanley Widgren, NormanThompson, Edward Duchesneau, and Jeffrey Hodgesbecause they engaged in a strike, and by hiring a part-timeemployee to reduce the overtime of regular employees,subcontracting unit work, and denying Christmasbonusesand uniforms to employees in reprisal against them for11The purpose of this remedy is to insure that the employees in theappropriate unit will be accorded the services of their selectedbargainingagentfor the period provided by law SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert denied 379 U S °17 (1964);BurnettConstruction Company,149 NLRB 1419, 1421, enfd. 350 F 2d 57 (C A. 10,1965);Waycross Sportswear, Inc,166 NLRB 101, enfd. 403 F.2d 832 (CA.having selected the above-named Union as their collective-bargaining representative,Respondent has engaged in, andis engaging in, unfair labor practices within the meaning ofSections 8(axl) and (3) and 2(6) and (7) of the Act.7.By negotiating in bad faith with no intention toarrive atan agreement,by unilaterallydiscontinuing itspolicy of providing uniforms to employees and of paying aChristmas bonus, and by subcontracting unit work withoutnotice to, or consultation with, the above-named Union,Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Sections 8(axl) and(5) and 2(6) and (7) of the Act.8.The strike that commenced on January 15, 1973, wascaused and prolonged by Respondent's unfair laborpractices.9.GeneralCounsel has failed to establish by apreponderance of evidence that Respondent violatedSection 8(a)(l) and (3) by discharging Raymond Hollandand by suspending David Rain.Uponthe foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the followingrecommended:ORDER i2Respondent, Valley Oil Co.,Inc., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain in good faith with Teamsters,Chauffeurs,Warehousemen and Helpers Union Local 437,a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,as the exclusiverepresentatives of its employeesat itsHaverhill,Massachu-setts,facility in a unit of truckdrivers and oil burnerservicemen, but excluding office clerical employees,sales-men, dispatchers, maintenance men, guards and supervi-sors as defined in the Act.(b) Changing the working conditions of its employees bydiscontinuing its policy of paying Christmas bonuses andproviding uniforms for employees and by subcontractingunitwork, without notice to or consultation with theabove-named Union.(c)Discouraging membership in, or activities on behalfof, the above-named Union, or any other labororganiza-tion of its employees, by dischargingemployees,assigningemployees more arduousor less agreeablejobs,denyingemployees sick pay, depriving employeesof overtime,subcontracting unit work, hiring part-time employees,discontinuing the payment of a Christmasbonus andprovidinguniforms,or otherwise discriminatingin regardto the hire or tenure of employment, or any terms orconditions of employment of its employees,because oftheir activities on behalf of the above-named Union orbecause they have engaged in a strike.5, 1968).12 In the event no exceptions are filed asprovidedby Sec.102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder herein shall, as provided in Sec.102.48 of theRules and Regulations, be adoptedby the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. 388DECISIONS OF NATIONALLABOR RELATIONS BOARD(d) Telling employees that Respondent would never signa contract with the above-named Umon.(e)Telling employees that Respondent would close itsplace of business down before signing contract with theabove-named Union.(f)Telling employees that the Christmas bonus has beendiscontinued because of their union activities.(g) Implying to an employee that sick pay has beendenied him because of union activities.(h)Telling an employee that it is hiring part-timeemployees to reduce the overtime of regular employeesbecause they selected the Umon to represent them.(i)Telling strikers Respondent would find a way to firethem.(j)Telling employees on strike that they have beendischarged.(k) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed by Section 7 of the Act, or torefrain from any or all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclusive representative of all theemployees in the unit described above, and, if anunderstanding is reached, embody such understanding in asigned agreement.(b)Resume the policy of providing uniforms to itsemployees and make whole all employees in the appropri-ate unit for any losses they have suffered by reason ofRespondent's unlawful discontinuance of the policy bypaying to them the dollar value of the uniforms customari-ly provided in accordance with the recommendation setforth in the section of this Decision entitled "TheRemedy."(c)Resume the policy of paying a Christmas bonus andmake whole all employees in the appropriate unit for theunlawful withholding of a Christmas bonus in December1972, by payment to them of the amount of the Christmasbonus they would have received in accordance withRespondent's established policy and in accordance withthe recommendation set forth in the section of thisDecision entitled "The Remedy."13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading 'Tosted byOrder of the National Labor Relations Board"shall read"Posted Pursuant^d)Make David Rain whole bypaying him the sick paywhichwas unlawfullywithheld fromhim on or aboutDecember 1972, and for anyloss of pay he may havesvIfered by reasonof the failure to assign him to hisnormal duties after October 25, 1972, and byreason of thesubcontracting of work henormally performed in accord-ance withthe recommendation set forth in the section ofthisDecision entitled"The Remedy."(e)Make wholethe regular tank-trailer drivers for anylossofpay they may havesuffered by reason of theemployment of a part-time employee and the subcontract-ing oftheirworkon and after December19, 1972, inaccordance withthe recommendation set forth in thesection of thisDecision entitled"The Remedy."(f)Offer reinstatement to theirformer jobs or, if suchjobs are notavailable,to substantially equivalent jobs, toDavid Rain, JeffreyHodges, Norman Thompson,EdwardDuchesneau,and Stanley Widgren,and make them wholefor any loss of pay they may havesuffered by reason of thediscriminationagainst themby paymentto them of a sumofmoney equal to the amount they normallywould haveearned as wages, in the manner set forth in the sectionentitled "The Remedy."(g)Preserveand, uponrequest,make available to theBoardand its agents,for examination and copying, allpayroll records, social securitypayment records,timecards,personnelrecords, andreports and all other recordsrelevant and necessaryto a termination of the amounts ofbackpaydue under the terms of this recommended Order.(h) Post at its Haverhill,Massachusetts, facility copies ofthe attached notice marked "Appendix." 13 Copies of saidnotice,on formsprovided by theRegional Director forRegion 1,after being duly signed bytheRespondent'srepresentative,shall be posted by it immediately uponreceipt thereof,and maintainedby it for 60consecutivedays thereafter, in conspicuousplaces, iiiciudingall placeswherenotices to employeesare customarilyposted.Reasonable steps shallbe taken by Respondentto insurethat saidnotices arenot altered, defaced, or covered byany other material.(i)Notify thesaid Regional Director,in writing,within20 daysfrom the date of this Decision,what stepsRespondent has taken to complyherewith.IT IS FURTHER RECOMMENDED that the allegations of thecomplaint found not tohave been sustained by apreponderance of theevidence be dismissed.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board,